Case 2:20-cv-10916-DSF-E Document 1-1 Filed 12/01/20 Page 1 of 4 Page ID #:7




                             Exhibit A
Case 2:20-cv-10916-DSF-E Document 1-1 Filed 12/01/20 Page 2 of 4 Page ID #:8




                                                                               Today's date              11/30/2020
                                                                               Annual Interest                 18%
                                                                               Daily Interest (P =        0.04932%
                                                                                    Date (UTC)       Due Date (UTC)ays Past   Number          Subtotal Interest     Total
                                                                                11/21/2020 3:03           12/6/2020       0   B3B78144-0089       500        0       500
                                                                                11/21/2020 3:02           12/6/2020       0   B3B78144-0088     2,152        0     2,152
                                                                                11/21/2020 3:01           12/6/2020       0   B3B78144-0087       533        0       533
                                                                                11/14/2020 3:04          11/29/2020       1   B3B78144-0086     8,933        4     8,937
                                                                                11/14/2020 3:03          11/29/2020       1   B3B78144-0085     1,486        1     1,487
                                                                                11/14/2020 3:02          11/29/2020       1   B3B78144-0084     8,639        4     8,643
                                                                                 11/7/2020 3:04          11/22/2020       8   B3B78144-0083     8,768       35     8,803
                                                                                 11/7/2020 3:02          11/22/2020       8   B3B78144-0082     3,695       15     3,710
                                                                                 11/7/2020 3:01          11/22/2020       8   B3B78144-0081     1,281        5     1,286
                                                                                10/31/2020 2:04          11/15/2020      15   B3B78144-0080     1,449       11     1,460
                                                                                10/31/2020 2:03          11/15/2020      15   B3B78144-0079     6,541       49     6,590
                                                                                10/31/2020 2:02          11/15/2020      15   B3B78144-0078     6,141       46     6,186
                                                                                10/24/2020 2:06           11/8/2020      22   B3B78144-0077    10,030      109    10,139
                                                                                10/24/2020 2:04           11/8/2020      22   B3B78144-0076     2,640       29     2,669
                                                                                10/24/2020 2:04           11/8/2020      22   B3B78144-0075     1,989       22     2,011
                                                                                10/24/2020 2:03           11/8/2020      22   B3B78144-0074     5,614       61     5,675
                                                                                10/24/2020 2:02           11/8/2020      22   B3B78144-0073     8,510       93     8,603
                                                                                10/24/2020 2:01           11/8/2020      22   B3B78144-0072       796        9       805
                                                                                10/17/2020 2:08           11/1/2020      29   B3B78144-0071     1,400       20     1,420
                                                                                10/17/2020 2:08           11/1/2020      29   B3B78144-0070     2,602       37     2,639
                                                                                10/17/2020 2:07           11/1/2020      29   B3B78144-0069     3,457       50     3,507
                                                                                10/17/2020 2:07           11/1/2020      29   B3B78144-0068     3,658       53     3,711
                                                                                10/17/2020 2:06           11/1/2020      29   B3B78144-0067     7,254      104     7,359
                                                                                10/17/2020 2:05           11/1/2020      29   B3B78144-0066    10,094      145    10,240
                                                                                10/17/2020 2:03           11/1/2020      29   B3B78144-0065     3,689       53     3,743
                                                                               10/17/2020 2:02    11/1/2020   29   B3B78144-0064    9,414   136    9,549
Case 2:20-cv-10916-DSF-E Document 1-1 Filed 12/01/20 Page 3 of 4 Page ID #:9




                                                                               10/10/2020 2:08   10/25/2020   36   B3B78144-0063    2,954    53    3,007
                                                                               10/10/2020 2:07   10/25/2020   36   B3B78144-0062    5,106    91    5,197
                                                                               10/10/2020 2:06   10/25/2020   36   B3B78144-0061    3,500    63    3,563
                                                                               10/10/2020 2:05   10/25/2020   36   B3B78144-0060    1,609    29    1,638
                                                                               10/10/2020 2:04   10/25/2020   36   B3B78144-0059    8,634   155    8,789
                                                                               10/10/2020 2:03   10/25/2020   36   B3B78144-0058    2,734    49    2,783
                                                                               10/10/2020 2:02   10/25/2020   36   B3B78144-0057   11,974   214   12,189
                                                                                10/3/2020 2:03   10/18/2020   43   B3B78144-0056       21     0       21
                                                                                10/3/2020 2:03   10/18/2020   43   B3B78144-0055    5,171   111    5,282
                                                                                10/3/2020 2:02   10/18/2020   43   B3B78144-0054    3,561    76    3,637
                                                                                10/3/2020 2:02   10/18/2020   43   B3B78144-0053    2,062    44    2,106
                                                                                10/3/2020 2:01   10/18/2020   43   B3B78144-0051    3,339    72    3,411
                                                                                10/1/2020 3:25   10/16/2020   45   B3B78144-0050    2,409    54    2,463
                                                                                10/1/2020 3:25   10/16/2020   45   B3B78144-0049    3,103    70    3,173
                                                                                10/1/2020 3:24   10/16/2020   45   B3B78144-0048   15,187   341   15,528
                                                                                10/1/2020 3:21   10/16/2020   45   B3B78144-0047   14,998   336   15,334
                                                                                10/1/2020 3:18   10/16/2020   45   B3B78144-0046   10,622   238   10,861
                                                                                10/1/2020 3:16   10/16/2020   45   B3B78144-0045   12,158   273   12,430
                                                                                10/1/2020 3:13   10/16/2020   45   B3B78144-0044   11,863   266   12,129
                                                                                10/1/2020 3:10   10/16/2020   45   B3B78144-0043   11,314   254   11,568
                                                                                10/1/2020 3:07   10/16/2020   45   B3B78144-0042   12,379   278   12,657
                                                                                10/1/2020 3:04   10/16/2020   45   B3B78144-0041   13,327   299   13,626
                                                                                10/1/2020 3:02   10/16/2020   45   B3B78144-0040   15,109   339   15,448
                                                                                10/1/2020 2:58   10/16/2020   45   B3B78144-0039   15,905   357   16,262
                                                                                10/1/2020 2:53   10/16/2020   45   B3B78144-0038    3,155    71    3,226
                                                                                10/1/2020 2:52   10/16/2020   45   B3B78144-0037   14,150   317   14,468
                                                                                10/1/2020 2:49   10/16/2020   45   B3B78144-0036   13,746   308   14,055
                                                                                10/1/2020 2:45   10/16/2020   45   B3B78144-0035   15,604   350   15,954
                                                                                10/1/2020 2:40   10/16/2020   45   B3B78144-0034   15,037   337   15,374
                                                                                10/1/2020 2:35   10/16/2020   45   B3B78144-0032   14,611   328   14,939
                                                                                  10/1/2020 2:32   10/16/2020   45   B3B78144-0031    16,212     364    16,576
Case 2:20-cv-10916-DSF-E Document 1-1 Filed 12/01/20 Page 4 of 4 Page ID #:10




                                                                                  10/1/2020 2:28   10/16/2020   45   B3B78144-0030    13,949     313    14,262
                                                                                  10/1/2020 2:24   10/16/2020   45   B3B78144-0029    16,693     374    17,067
                                                                                  10/1/2020 2:22   10/16/2020   45   B3B78144-0028    18,475     414    18,890
                                                                                  10/1/2020 2:18   10/16/2020   45   B3B78144-0027     8,291     186     8,477
                                                                                  10/1/2020 2:16   10/16/2020   45   B3B78144-0026    13,133     295    13,427
                                                                                  10/1/2020 2:13   10/16/2020   45   B3B78144-0025    25,035     562    25,597
                                                                                Total                                                498,398   9,371   507,769
